 



EXHIBIT 10.3
February 8, 2006
Manuel A. Villafana
1482 Hunter Dr..
Wayzata, MN 55391
Re: Stay Bonus
Dear Manuel:
As you know, CABG Medical, Inc. (“CABG Medical”) anticipates that it will sell
or dissolve the Company, or acquire an entity, in the near term (hereinafter
referred to as a “Transaction”). CABG Medical is hopeful that you will remain
employed by the Company to assist the Company with the upcoming transition and
Transaction. If you remain employed by CABG Medical through the successful
completion of a Transaction, CABG Medical will pay you a stay bonus of Fifty
Thousand and 00/100 Dollars ($50,000), less required deductions. Your receipt of
such stay bonus would be conditioned on your execution and non-rescission of a
separation and release of claims agreement prepared by the Company and presented
to you on or shortly after your last day of employment. If earned, the stay
bonus will be paid to you in a lump sum within ten (10) business days following
the expiration of applicable rescission periods as outlined in the separation
and release of claims agreement.
You will not be eligible for the stay bonus described above if you voluntarily
resign your employment for any reason prior to a successful Transaction or if
you are terminated by CABG Medical at any time for disciplinary cause.
Disciplinary cause includes, but is not limited to, dishonesty, violation of
CABG Medical’s rules or policies, failure to competently perform your job
duties, failure to take direction from CABG Medical or its Board of Directors,
poor attendance, failure to be flexible in job assignments, misconduct, or job
abandonment. Notwithstanding anything herein to the contrary, your employment
with CABG Medical remains at-will.
This agreement shall be null and void if a Transaction has not occurred on or
before December 31, 2007.
We thank you in advance for your assistance during the upcoming transition.
Please contact me with any questions.
Sincerely,
CABG MEDICAL, INC.
/s/ John L. Babitt
John L. Babitt
President & CFO

     
 
  Agreed to and accepted:
 
   
 
  EMPLOYEE
 
   
 
  /s/ Manuel A. Villafana
 
  Manuel A. Villafana

 